In a proceeding pursuant to CELR article 78, inter alia, to review a determination of the Department of Education, City of New York, dated November 19, 2003, terminating the petitioner’s employment as a probationary parent coordinator, the petitioner appeals from a judgment of the Supreme Court, Kings County (Jacobson, J.), dated December 1, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
A probationary employee may be discharged without a hearing and without a statement of reasons in the absence of a demonstration that the termination was in bad faith, for a constitutionally impermissible or an illegal purpose, or in violation of statutory or decisional law (see Matter of York v McGuire, 63 NY2d 760 [1984]; Matter of Rossetti-Boerner v Hampton Bays Union Free School Dist., 1 AD3d 367 [2003]). Here, the petitioner failed to carry her burden of presenting competent proof that her termination was in bad faith, for illegal reasons, or in violation of statutory or decisional law (see Matter of Johnson v Katz, 68 NY2d 649 [1986]; Matter of Santoro v County of Suffolk, 20 AD3d 429 [2005]; Matter of Weintraub v Board of Educ. of City School Dist. of City of N.Y., 298 AD2d 595 [2002]; Matter of Cardo v Murphy, 104 AD2d 884 [1984]). Further, she failed to demonstrate entitlement to a name-clearing hearing *560(see Matter of Swinton v Safir, 93 NY2d 758 [1999]; Matter of Cardo v Murphy, supra). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding. Cozier, J.P., Ritter, Goldstein and Lifson, JJ., concur.